Citation Nr: 0949124	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  03-29 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral pes planus. 


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from July 1971 to October 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Procedural history

In September 1979, the Veteran filed a claim of entitlement 
to service connection for bilateral pes planus.  The 
Veteran's claim was denied in a January 1980 rating decision.  
The Veteran did not appeal that decision.  In March 1996, the 
RO declined to reopen the Veteran's claim of entitlement to 
service connection for bilateral pes planus, indicating that 
new and material evidence sufficient to reopen the claim had 
not been submitted.  The Veteran did not appeal that 
decision.

In April 2002, the Veteran filed to reopen his previously 
denied claim of entitlement to service connection for 
bilateral pes planus.  This claim was denied in a February 
2003 rating decision.  The Veteran filed a timely substantive 
appeal [VA Form 9] in October 2003.

In February 2005, the Veteran presented sworn testimony 
during a personal hearing in St. Petersburg, Florida which 
was chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
Veteran's VA claims folder.

In a November 2005 decision, the Board denied the Veteran's 
request to reopen his previously denied claim of entitlement 
to service connection for bilateral pes planus.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (the Court).  In a Memorandum 
Decision issued in November 2007, the Court vacated and 
remanded the Board's decision.

In November 2008 the Board reopened the Veteran's claim and 
remanded the claim for further development, as discussed 
below.    

In May 2009, the RO issued a supplemental statement of the 
case (SSOC) which continued to deny the claim.  The Veteran's 
VA claims folder has been returned to the Board for 
additional appellate proceedings.

Issues not on appeal

The Veteran also perfected a claim of entitlement to service 
connection for fungus of the feet, which was also appealed to 
the Court.  That issue was also remanded by the Board in 
November 2008.  In a May 2009 rating decision, the RO granted 
service connection for tinea pedis with onychomycosis of the 
bilateral feet.  That issue is no longer before the Board.  
To the Board's knowledge, the Veteran did not agree with the 
assigned disability rating or the effective date of service 
connection.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].


FINDINGS OF FACT

1.  The evidence establishes that the Veteran's pes planus is 
a congenital defect which pre-existed his military service.

2.  The evidence establishes that there was no aggravation of 
the Veteran's pre-existing pes planus during his military 
service.




CONCLUSIONS OF LAW

1.  The Veteran is not entitled to the presumption of 
soundness upon entry into service.  38 U.S.C.A. §§ 1111, 1132 
(West 2002); 38 C.F.R. § 3.304 (2009); Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).

2. The Veteran's pre-existing pes planus was not aggravated 
by service; therefore, service connection for pes planus is 
not warranted.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2009); VAOPGCPREC 3-03 (July 16, 
2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
bilateral pes planus.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall concerns

In November 2008, the Board remanded the case to the Veterans 
Benefits Administration in order to obtain a medical nexus 
opinion and readjudicate the claim.  The record indicates 
that the Veteran was afforded an examination in March 2009, 
and an addendum to that report was provided in August 2009.  
The Veteran's claim was readjudicated in a September 2009 
supplemental statement of the case (SSOC).

Thus, there is compliance with the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [noting that where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the Veteran and the Veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of the notice, VA is to 
specifically inform the Veteran and the Veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the Veteran and which part, if 
any, VA will attempt to obtain on behalf of the Veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, and for reasons 
stated immediately below, the Board has concluded that the 
notice requirements of the VCAA have been satisfied with 
respect to the issue on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for a service connection claim in 
letters from the RO dated September 30, 2002, May 8, 2003, 
and February 20, 2009.  Crucially, the RO informed the 
Veteran of VA's duty to assist him in the development of his 
claim in the letters, in which the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"[r]elevant records from any Federal agency.  This may 
include records from the military, VA Medical Centers 
(including private facilities where VA authorized treatment), 
or the Social Security Administration."  With respect to 
private treatment records, the letters informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  See February 2009 letter. 

The Veteran was specifically notified in the VCAA letters to 
describe or submit any additional evidence which he thought 
would support his claim, in compliance with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b).  See February 2009 letter at page 5.  [The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the Veteran to provide any evidence in his possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, Dingess element (1) is not at issue, and the 
Veteran was advised as to elements (2), (3), (4), and (5) in 
the February 2009 VCAA letter.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
Veteran was provided with VCAA notice through the September 
2002, May 2003,  and February 2009 VCAA letters, and his 
claim was readjudicated in the September 2009 SSOC after he 
was provided with the opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notices.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the Veteran in 
proceeding to consider his claim on the merits.  The Veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained 
service treatment records and post-service outpatient medical 
records, and has provided the Veteran with an examination.  

In correspondence dated in June 2009, the Veteran's 
representative indicated that the March 2009 examination 
report was inadequate for seemingly contradictory 
conclusions.  However, the Board notes that the March 2009 VA 
examiner supplemented her report with an addendum in August 
2009 which adequately addressed the matter.  This will be 
further discussed below. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
previously noted, he provided testimony at a personal hearing 
in February 2005.  

Accordingly, the Board will proceed to a decision. 



Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

Presumption of soundness and aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1132 (West 
2002); 38 C.F.R. § 3.304(b) (2009).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2009).  "Clear and unmistakable evidence" is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 
258 (1999) [noting that the "clear and convincing" burden of 
proof, while a higher standard than a preponderance of the 
evidence, is a lower burden to satisfy than that of "clear 
and unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 
3.306(b) (2009).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2009).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Analysis

The Veteran is seeking entitlement to service connection of 
bilateral pes planus.  
It is uncontroverted that the Veteran currently has pes 
planus.  Essentially, he contends that his pre-existing pes 
planus was aggravated by service.  

Initial matter - the Court's memorandum decision

As was noted in the Introduction above, the Court issued a 
memorandum decision on November 16, 2007.  In essence, the 
Court indicate that the Board erred in its previous decision 
in not addressing the Veteran's hearing testimony, which was 
to the effect that his pre-existing pes planus became worse 
during his military service. 

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with Fletcher in mind.

Discussion

At the February 2005 Board hearing, the Veteran testified 
that his currently diagnosed bilateral pes planus had in fact 
pre-existed his enlistment into military service.  This 
appears to be uncontroverted.  The Court in fact accepted the 
Veteran's testimony as to pre-existence.  See the November 
16, 2007 memorandum decision, page 7.  Subsequently, the VA 
examiner in 2009 indicated that the pes planus was a 
congenital defect which pre-existed the Veteran's military 
service.  

After review of all the evidence of record, the Board finds 
that the evidence of record clearly and unmistakably 
demonstrates that bilateral pes planus pre-existed the 
Veteran's active duty service.  Thus, the presumption of 
soundness on enlistment has been rebutted.

If, as here, the presumption of soundness is rebutted, the 
Board must then address the matter of whether the presumption 
of aggravation has been rebutted by clear and unmistakable 
evidence.  

The March 2009 VA examiner characterized the Veteran's 
condition as a congenital flat foot deformity.  Ordinarily, 
congenital or developmental abnormalities are not considered 
to be disabilities for the purposes of service connection.  
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2009).  However, VA 
General Counsel has held that service connection can be 
granted for congenital abnormalities which are aggravated by 
service.  See VAOPGCPREC 82-90 (July 18, 1990) [a disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexist claimants' 
military service; however, service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition].

The presumption of aggravation is generally triggered by 
evidence that a pre-existing disability has undergone an 
increase in severity in service.  See Maxson v. West, 12 Vet. 
App. 453 (1999); see also Sondel v. West, 13 Vet. App. 213 
(1999).

The Veteran's service treatment records are completely silent 
as to pes planus, except for the notation on the October 1972 
examination report at service separation indicating "peds 
plantis".  [As was noted by the Court, this entry was made 
in different ink and handwriting than the remainder of the 
examination report.  See the memorandum decision, page 6.  As 
previously, the Board will not delve into forensic matters.]    

The Veteran testified that his bilateral pes planus, which 
manifested in service in the form of "fallen arches" and foot 
pain, was aggravated by his active military service.  
The Board specifically acknowledges this testimony.  

The March 2009 VA examiner noted that the Veteran denied any 
high energy injury during service, fracture, or significant 
treatment.  She opined that bilateral flat foot deformity was 
less likely as not (less than 50/50 probability) aggravated 
by the Veteran's military service.  The examiner reasoned 
that the Veteran's history, physical examination findings, 
and diagnostic studies do not suggest or support a traumatic 
injury to the Veteran's foot.  She further added that in the 
absence of a high energy injury to the hind foot, it was less 
likely as not that the natural course of his congenital flat 
foot deformity was altered.  

In August 2009, the VA examiner added an addendum to her 
examination report.  The examiner noted the Veteran's pre-
existing bilateral pes planus was not permanently aggravated 
beyond the course of its normal progression due to service.  
Her rationale for that opinion was that the Veteran was noted 
to have pes planus on separation physical in October 1972; he 
entered service in July 1971 and served for 15 months and 
worked as a Naval Aviation Store Keeper without a history or 
record of flat feet during active service.  She observed that 
there were no corns or calluses noted on separation physical, 
and concluded that there was no aggravation of the Veteran's 
pre-existing pes planus due to his time in service. 

The Veteran has submitted no competent medical nexus opinion 
to the contrary.  
The Veteran has had ample opportunity to secure medical 
evidence in his favor and submit the same to VA.  He has not 
done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

The only evidence in the claims file alleging that the 
Veteran's pre-existing pes planus was aggravated during 
service consists of the Veteran's own statements.  
Although the Board does not necessarily dispute the hearing 
testimony that the Veteran's feet may have bothered him 
during service, there is no evidence that the pre-existing 
disability was aggravated beyond its natural progress due to 
service.  The VA examiner specifically stated that such was 
not the case, and that opinion appears to be congruent with 
the Veteran's medical history, which does not indicate any 
specific foot problems in service.  

To the extent that the Veteran is attempting to render a 
medical opinion concerning aggravation, it is well settled 
that lay persons without medical training, such as the 
Veteran are not qualified to render medical opinions. See 38 
C.F.R. 
§ 3.159 (a)(1) (2009) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]; see also, the Court's 
memorandum decision, page 7.  The Veteran's statements on 
medical matters are lacking in probative value.

Accordingly, the medical opinion evidence, supported by the 
contemporaneous medical reports, is that the Veteran's pre-
existing pes planus was not aggravated in service.  The Board 
finds that the presumption of aggravation is not for 
application.  See Jensen and Hunt, both supra.

In summary, for the reasons and bases stated above, the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claim.  The benefit sought on appeal is accordingly 
denied.

ORDER

Entitlement to service connection for bilateral pes planus is 
denied. 




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


